Title: To George Washington from Stephen Brown, 27 April 1776
From: Brown, Stephen
To: Washington, George


Boston, 27 April 1776. Submits accounts against the Continental army for services as a physician to Benedict Arnold’s expeditionary force. “On the twenty third of Septr [I] was passing up Kennebeck River & was call’d upon by Mr Joseph Farnsworth Commissary of the Preventials (bound on an Expedition to Quebeck) to attend all the Sick that came within the Sphere of my Visiting up & down the River . . . I according to his Desire attend’d all that came within the compass of my Practice & travell’d even to the Distance of fifty Miles up River above Fort Hallifax & twenty Miles down River at Brumswick Fort with the utmost Fatigue the Roads being bad & difficult to find.”
